Citation Nr: 1417266	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-24 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill - Active Duty (MGIB-AD)).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran had active military service from January 1971 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 determination letter of a Department of Veterans Affairs (VA), Regional Office (RO).

In March 2012, the Veteran testified before the Board at a hearing held at the RO.


FINDINGS OF FACT

1.  The Veteran had active military service from January 25, 1971, to January 17, 1973. 

2. The Veteran did not have active military service after June 30, 1985.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance under the provisions of Chapter 30, Title 38, United States Code for MGIB benefits have not been met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There are some claims, however, to which these duties do not apply, to include education cases.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  See 38 C.F.R. §§ 21.1031, 21.1032; see also 38 C.F.R. § 21.7030 (specifically applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 30).

Further, the VA General Counsel has held that VA's notice and duty to assist provisions are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  See VAOPGCPREC 5-2004 (June 23, 2004).  As the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Chapter 30 of Title 38, U.S. Code for MGIB benefits sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001-21.  VA will pay MGIB benefits to an eligible veteran while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130.  A threshold requirement for MGIB benefits is the completion of certain requisite service.  See 38 U.S.C.A. § 3011.  In order to be entitled to MGIB benefits, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).

The Veteran claims that his active duty service from January 1971 to January 1973, and reserve service thereafter, qualifies him for educational benefits under the provisions of Title 38, Chapter 30, United States Code for MGIB benefits.

The Veteran entered active service in January 1971.  Therefore, he does not meet the eligibility requirements for Chapter 30 MGIB benefits since he did not become a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A). 
The evidence shows that the Veteran was originally eligible for educational assistance benefits under Chapter 34 based on his initial period of active duty beginning in January 1971.  Educational assistance under Chapter 34 was terminated for all eligible Veterans effective December 31, 1989.   See 38 U.S.C.A. § 3462(e). 

If on December 31, 1989, an individual has remaining Chapter 34 educational benefits and meets certain additional criteria, he may be eligible to convert those benefits in order to receive educational assistance under Chapter 30.  38 U.S.C.A. § 3011(a)(1)(B).  (The Veteran would not eligible for Chapter 30 benefits without conversion because he first entered active duty before June 30, 1985.)

38 C.F.R. § 21.7044 allows for conversion of benefits if the Veteran meets various requirements, to include that he must have been on active duty at any time during the period from October 19, 1984, to July 1, 1985, and continued on active duty without a break in service.  However, as explained earlier, the Veteran did not have active duty during that period of time.  While he has stated that he had Reserves service during that period, verification of his service dates showed no active service to fit within the necessary criteria.

The Veteran's contentions with respect to his eligibility have been sympathetically considered but the applicable law and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. § 503; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board is without the authority to disregard the applicable law.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested educational benefits.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)), is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


